DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show the following as described in the specification:
Locking device (claim 11)
Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and 
Examiner’s Comment
Claim 11 claims a “locking device” which is interpreted as an additional element that prevents all swiveling. However, it is not shown.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Independ claims 1, 12 and 13 use the language “torque-proof” describing the foot adapter in relation to a sagittal plane which is not understood. Is applicant claiming that applying a sagittal torque on the upper part would convey the same sagittal torque to lower part without relative movement? In other words, is applicant claiming the only rotation between the upper part and the lower part is about the swivel axis.
The term "preferably" in claim 16 is a relative term which renders the claim indefinite.  The term "preferably" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the First it is unclear if the torsion bar or the hollow shaft is connected to upper part or lower part. The term “preferably” may or may not be open for connection to other parts; it’s unclear.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2, 11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 11, the written description fails to have possession of a locking device which can be brought into a locked position, in which a swiveling of the upper part relative to the lower part is prevented. This limitation is further not shown in the drawings.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 9-10, 12 are rejected under 35 U.S.C. 102(a)(1) as being antipated by Kuiken (7,044,984).
Referring to all embodiments including those shown in figures 9-13, Kuiken teaches prosthesis comprising:
a prosthetic foot (79, 119, etc.) with a forefoot area and a heel area (self-evident); a prosthetic lower leg (socket 120 shown in figure 15 and/or a vertical portion of the frame 72, 112).

    PNG
    media_image1.png
    777
    602
    media_image1.png
    Greyscale

The prosthetic comprising a foot adapter comprising:

a lower part (75, 115, etc.) for fixing the prosthetic foot adapter to the prosthetic foot such that the prosthetic foot adapter is torque-proof in relation to a sagittal plane; and a resistance element (74, 65); see 5:46 et seq. teaching other resistance element designs such as torsional spring or leaf springs.
Wherein said upper part can be swiveled on said lower part about a swivel axis (depicted above) against a resistance exerted by said resistance element, said the swivel axis extending from the heel area to the forefoot area of the prosthetic foot, and the swivel axis is titled towards the forefoot area (as shown in figures 10 and 11).
Claim 2, the resistance element is described as a spring which is interpreted as a restoring element. See 5:46 et seq. Applicant’s “resistance element (24)” is a torsion bar which is capable of being a restoring element, a damper, a spring element and a friction element. These are not interpreted as being other not shown designs.
Claim 3, see figure 11 above wherein the swivel axis and the longitudinal axis of the lower leg is not 90 degrees.
Claim 4, see figure 11 above wherein the swivel axis is titled towards the forefoot.
Claim 9, see 6:40-53 describing upper part having end stop 81 and the prosthetic foot adapter have end stop elements 87, 88. See 6:40-67.

Claim 12 claims the swivel axis is titled towards the forefoot area, thus, interpreted for this action, as positively claiming the prosthetic foot.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRUCE EDWARD SNOW whose telephone number is (571)272-4759.  The examiner can normally be reached on 6:00 am - 5:00 pm Monday through Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Dieterle can be reached on (571) 270-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRUCE E SNOW/Primary Examiner, Art Unit 3774